UNITED STATES DlS"l"RICT COURT
FOR THE DISTRICT Ol"" COLUMBIA

 

l`n re BLACK FARMERS DISCRll\/IINATION Misc. No. 08~0511 (PLF)

LITIGA'l`lON

 

i\/IEMORANDUM OPINION

This matter is before the Court on lead class counsel’s motion [Dkt. No. 496] to
designate cy pres beneficiaries and approve partial distribution of cy pres funds pursuant to the
settlement agreement The motion recomi_nends that the Court designate twenty~five non-profit
organizations as beneficiaries and distribute specific grant amounts to each under Phase I of the
distribution process Together, the motion recommends distributing up to $4,308,425 of the total
$12,030,716 cy pres funds, Which are the settlement funds remaining after ali of` the successful
claimants have cashed their settlement checks or failed to cash their settlement checks Within the _
time frame allowed by the Couit. Specii'ically, the motion recommends that 328,425 be
distributed to the University of the District of`Columbia School of Law under Section V.E. 1 3(a)
of the settlement agreement $4,180,000 be distributed to the Phase l grantees under Section
V.E. l 3(b) of the settlement agreement; and up to $100,000 be distributed to the Federation of
Southern Cooperatives for the dedicated purpose of organizing and funding a Phase II
Conference under the direction of` class counsei.

The government filed its response on January 9, 2018, indicating that it would
take no position on the motion. No formal opposition to the motion or objection to the proposal
has been iiied. The Court has received one informal objection, however, from the Black Belt

Justice Center, an organization that class counsel did not recommend receive funding as part of`

Phase l of the cy pres grant process. The Biack Belt Justice Center’s informal submission
includes its grant application and a request for the Court’s review.

Upon review of the motion, the Court sees no reason to find class counsei’s
recommendations to be unreasonable ’fo the contrary, a review of the motion and the attached
exhibits demonstrates that the recommendations have resulted from a thoughtful process, with
specific criteria for identifying and selecting eligible organizations, developed and implemented
with the assistance of Farm Aid, lnc., and involving a panel of qualified decision-makers The
Court has confidence in this process and wilt not undertake a de novo review. 'l` he Court will
grant the motion to designate the cy pres beneficiaries recommended by class counsel and
approve the proposed distribution of funds.

"[`hat said, in light of the Black Belt Justice Center’s submission, the Court will
direct class counsel to undertake a second review of the Biack Belt Justice Center’S application
to determine whether it might be eligible for Phase l funding despite class counsel’s initial
recommendation fn additionJ the Court encourages the Black Belt Justice Center, as weil as any
other interested applicants, to consult with class counsel regarding their eiigibility for funding
under Phase II of the cy pres grant process.

Finaily, lead class counsel has proposed convening a meeting ofPhase l cy pres
grant recipient organizations, African-American farmers and ranchers, and other stakeholders for
the purpose of developing a shared vision and identifying strategic priorities moving forward
The Court agrees that this “Phase il Conference” wiil be an important component of the cy pres
process and that adequate funding is necessary to make the conference as inclusive and
accessible as possible The Court therefore will approve disbursement of up to SIO0,000 of the

cy pres funds to the Federation of Southern Cooperatives, an historically significant organization

and the largest of the proposed Phase i cy pres recipients, for the dedicated purpose of organizing
and funding the proposed Phase ll Conference under the direction of class counsel.
An Order consistent with this Memorandum Opinion shall issue this same day.

SO ORDERED.

C>QM,¢H fw

PAUL L. FRIEDMAN
United States District Judge

DATE: \\J,0 /1?